Citation Nr: 1710325	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  15-24 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to a service-connected disability prior to February 13, 2013.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for paroxysmal supraventricular/atrial tachycardia and assigned a 10 percent evaluation effective February 24, 2003.  The Veteran appealed for a higher initial evaluation, and in a June 2015 rating decision the RO granted an increased evaluation of 60 percent effective February 24, 2003 and 100 percent effective February 13, 2013, for his service-connected heart disability.  

The Veteran continued to appeal the evaluation for his service connected heart disability.  In addition, the Veteran requested a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  The Board finds that the issue of TDIU has been raised by the record, and is properly before the Board.  In addition, the RO issued an August 2015 rating decision denying TDIU.  However, the Veteran continued to appeal the TDIU ruling.  

In December 2015, the Board issued a decision denying the Veteran's claim for a higher rating for his service connected heart condition prior to February 13, 2013.  In addition, the Board remanded the Veteran's claim for a TDIU for additional development and adjudication.  The claim has now returned to the Board for review. 

The Board notes that as of February 13, 2013, the Veteran is in receipt of a 100 percent rating for his sole service connected condition, paroxysmal supraventricular tachycardia/paroxysmal atrial tachycardia.  Therefore, a claim of entitlement to a TDIU based on the same disability is rendered moot as of such date.  Therefore, the issue before the Board is entitlement to a TDIU prior to February 13, 2013, and the Board has recharacterized the issue as such. 

The Board observes that this case was processed using the electronic Virtual VA and Veterans Benefit Management System claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

The Veteran's service-connected disability did not render him unable to secure and follow a substantially gainful occupation prior to February 13, 2013. 


CONCLUSION OF LAW

The criteria for a TDIU, prior to February 13, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.       § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran was sent a letter in May 2015 that fully addressed all notice elements for the issue on appeal.  The letter provided information as to what evidence was required to substantiate the Veteran's TDIU claim and of the division of responsibilities between VA and a claimant in developing the information and evidence necessary to substantiate his claim.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish an effective date.  

Next, VA has a duty to assist the Veteran in the development of a claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A.        § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record contains post-service reports of VA and private treatment and VA examination reports as well as social security administration records.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

Finally, the Board finds that there was substantial compliance with the December 2015 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In December 2015, the Board directed the AOJ to readjudicate the Veteran's claim for a TDIU  with consideration of additional evidence associated with the claims file since the issuance of the August 2015 rating decision, to include the Veteran's August 2015 VA Form 21-8940.  In April 2016 the RO issued a supplemental statement of the case, taking into account all evidence of record to include all records and submissions associated with the record since the August 2015 rating decision.  Accordingly, the Board finds that there was substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, supra.

Accordingly, the Board finds that all reasonable efforts have been undertaken by VA with respect to the instant appeal, and no further development is required under these circumstances.  For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  TDIU

The Veteran is seeking entitlement to a TDIU.  In order to establish a total rating based upon individual unemployability due to a service-connected disability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16 (a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Initially, the Board observes that, as of February 24, 2003, the Veteran was service connected for paroxysmal supraventricular tachycardia/paroxysmal atrial tachycardia also claimed as mitral valve porlapse, rated as 60 percent disabling.  The Board finds that the Veteran has one disability rated at 60 percent.  Therefore, the Veteran's service-connected disability satisfies the schedular criteria for a TDIU as of February 24, 2003.  38 C.F.R. § 4.16 (a).  What remains for consideration is whether such disability renders the Veteran unemployable prior to February 13, 2013. 

The Board has reviewed all of the evidence in the Veteran's claims file, including his VA and private treatment records, social security administration records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for a TDIU prior to February 13, 2013.

Several VA and private examinations were conducted between September 2008 and July 2012.  However, these examinations did not address the Veteran's current employment situation, his ability to work nor the functional impact of his service connected condition.   

The record reflects that the Veteran worked for several years in construction, and then as a barber.  During a May 2004 examination, the Veteran reported that he worked as a barber for 50 years, but that he sat as he worked.  On the Veteran's VA from 21-8940, he reported that he worked in construction until 1952, when he became too disabled to continue, and worked as a self-employed barber for 15 years.  VA treatment records reflect that the Veteran reported that he was retired, but providers did not indicate he was unemployable.  On December 2007 and August 2008 VA examinations, the Veteran reported that he had worked as a barber but that he retired.  However, he did not indicate that he retired as a result of his service connected condition, and nothing in the reports indicate that he was unemployable.  Furthermore, during the August 2008 examination, the examiner specifically noted that the Veteran's estimated METS level was between 4-5 and that he was able to do light carpentry work, clean windows, rake leaves and walk short distances.   

A statement from the Veteran's private physician in October 2014 indicated that his heart condition impacted his ability to work.  The Veteran's physician noted that he had previously worked as a barber, and in order to perform such tasks, he would need to stand, which would result in increased edema and subsequent deterioration.  In addition, he found that the Veteran had multiple medical conditions which affected his activity level.  The physician found that, at the Veteran's age, with his heart condition and other comorbidities, securing a job would be very unlikely.  Notably, the physician noted that he had only treated the Veteran since February 2013.  

A VA medical opinion obtained in February 2016 noted the Veteran's ability to function in an occupational environment and identified his functional limitations, to include the time period prior to February 13, 2013.  The examiner noted that the Veteran had several heart related conditions which affected his level of activity.  In addition, the examiner noted the private opinion offered in October 2014 documented several non-service connected comorbid medical conditions which contributed to the Veteran's functional impairment.  The examiner found that based solely on the Veteran's service connected condition, the Veteran was capable of sedentary physical activity.  The examiner noted that the Veteran had been a barber, which was noted to be a sedentary occupation, and subsequently a landlord.  The examiner noted that the Veteran performed these occupations during the period from February 2003 to February 2013. 

Throughout the appeal, various lay statements from the Veteran, his wife, and his representative have been submitted in support of the Veteran's claim.  In a March 2003 statement from the Veteran's wife, she indicated that the Veteran was unable to participate in sports or other strenuous activities but that he had previously engaged in heavy labor and enjoyed all types of sports.  In addition, the Veteran and his representative have repeatedly argued that the Veteran was unable to work due to his service connected condition prior to February 13, 2013 and that he was forced to retire. 

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16 (a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  Here, there is only one opinion adequately addressing the Veteran's functional capacity for the period under consideration.  The February 2016 VA examiner considered the full record, to include the Veteran's work history in the construction industry and as a barber, as well as complaints regarding the impact of his heart condition on his ability to perform his duties.  Moreover, the examiner offered clear conclusions with supporting data, as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, the February 2016 findings are consistent with the METS estimation provided by the August 2008 examiner and his determination that the Veteran was able to do light carpentry work, clean windows, rake leaves and walk short distances.  Consequently, the Board assigns great probative value to the February 2016 VA examiner's opinion.

The Board concedes that the Veteran's heart disability causes some limitations that impact his ability to work in his usual field.  However, there is simply no competent medical evidence to support the finding that his disability precludes his ability to work altogether.  In so finding, the Board acknowledges that the October 2014 opinion did find that the Veteran was unemployable.  However, the October 2014 examiner noted that he did not start treating the Veteran until February 2013, therefore his opinion does not address the time period under consideration.  In addition, that finding considered the Veteran's age and other nonservice-connected comorbidities, and is therefore inadequate and not probative.  As the February 2016 opinion is the only competent, probative and pertinent opinion relating to the effect of the Veteran's service connected disability on his ability to work, it is persuasive in the matter. 

To the extent that the Veteran and/or his representative have attempted to establish the Veteran's entitlement to a TDIU on the basis of lay assertions alone, the Board emphasizes that neither the Veteran nor his representative is shown to possess expertise in medical or vocational matters.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  While they are competent to describe the Veteran's difficulties at various times, to include while at work, they are not competent to offer an opinion regarding the functional impact his heart disability has on his ability to maintain gainful employment.  Hence, the lay assertions in this regard have no probative value and are outweighed by the probative February 2016 opinion, which offers detailed, specific determinations on the Veteran's functional impairment.  Notably, the examination report contemplates the Veteran's assertions concerning his employment and descriptions of symptoms. 

For the foregoing reasons, the Board finds that the Veteran's service-connected disability did not preclude substantially gainful employment prior to February 13, 2013.  In conclusion, the preponderance of the evidence is against entitlement to a TDIU due to the Veteran's service-connected disability prior to February 13, 2013.  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A.  § 5107 (b).


ORDER

A TDIU prior to February 13, 2013, is denied. 



____________________________________________
L. M. Barnard
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


